UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30853 INTERNATIONAL MONETARY SYSTEMS, LTD. (Exact name of Registrant as specified in its charter) Wisconsin 39-1924096 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16901 West Glendale Drive, New Berlin, Wisconsin 53151 (Address of principal executive offices) (262) 780-3640 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting CompanyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of Common Stock, $.0001 par value, outstanding as of August 6, 2010, was 10,509,800. . TABLE OF CONTENTS INTERNATIONAL MONETARY SYSTEMS, LTD. PageNo. PartI. FINANCIAL INFORMATION Item1- Financial Statements (June 30, 2010 - Unaudited) Consolidated Balance Sheets – June 30, 2010 and December 31, 2009 2 - 3 Consolidated Statements of Operations – Threeand SixMonths Ended June 30, 2010 and 2009 4 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2010 and 2009 5-6 Notes to Consolidated Financial Statements 7 Item2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3- Quantitative and Qualitative Disclosures about Market Risk 15 Item4- Controls and Procedures 15 PartII. Other Information 17 Item 1 Legal Proceedings 17 Item1A- Risk Factors 17 Item2- Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults on Upon Senior Securities 17 Item4- Submission of Matters to a Vote of Security Holders 17 Item5 - Other Information 17 Item6- Exhibits 18 1 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED BALANCE SHEETS June 30, December 31, (UNAUDITED) ASSETS Current assets Cash $ $ Restricted cash Marketable securities Accounts receivable, net Refundable income taxes Earned trade account Prepaid expenses Total current assets Property and equipment, net Other assets Membership lists, net Goodwill Assets held for investment Investment in real estate Cash surrender value Total other assets Total assets $ $ Continued 2 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED BALANCE SHEETS Continued June 30, December 31, (UNAUDITED) LIABILITIES Current liabilities Accounts payable and accrued expenses $ $ Income taxes payable Credit lines Current portion of notes payable Current portion of convertible notes payable Current portion of common stock subject to guarantee Current portion of convertible notes payable, related parties Total current liabilities Long-term liabilities Notes payable, less current portion Convertible notes payable, less current portion Common stock subject to guarantee, less current portion Convertible notes payable, related parties, less current portion Deferred compensation Deferred income taxes Total long-term liabilities Total liabilities Commitments and Contingencies STOCKHOLDERS’ EQUITY Preferred stock, $.0001 par value 20,000,000 authorized, 0 outstanding - Common stock, $.0001 par value 280,000,000 authorized 10,436,800 and 10,343,467 issued and outstanding March 31, 2010 and December 31, 2009 respectively Paid in capital Treasury stock, 696,552 and 646,095 shares, respectively ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Gross revenue $ Expenses Employee costs General and administrative Occupancy Selling Depreciation Amortization Total expenses Income (loss) from operations Other income (expense) Interest income 61 99 Interest expense ) Total other income (expense) Income (loss) before income taxes Income tax expense ) Net income (loss) $ $ $ ) $ Net income (loss) per common share – basic $ $ $ ) $ - dilutive $ $ $ ) $ Weighted average common shares outstanding – basic - dilutive See accompanying notes to consolidated financial statements. 4 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Stock issued for services Bad debt expense Deferred compensation Changes in assets and liabilities Accounts receivable Earned trade account ) ) Tax refund receivable Deferred tax benefit Inventory Prepaid expenses ) ) Accounts payable and accrued expenses ) Deferred tax liability ) ) Trade payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: (Increase) in restricted cash ) ) Capital expenditures ) ) (Increase) in marketable securities ) ) (Increase) in cash surrender value ) ) Net cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from credit lines and notes payable Proceeds from convertible notes payable, related parties Payments on credit lines ) ) Payments on notes payable ) ) Payments on convertible notes payable ) - Purchase of treasury stock ) ) Net cash used by financing activities ) ) Foreign currency translation adjustment ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Continued 5 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Continued Six Months Ended June 30, SUPPLEMENTAL DISCLOSURES Cash paid for interest $ $ Cash paid for income taxes $ $ SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Unrealized net gain (loss) on equity investments $ ) $ Release of stock guarantees $ $ Treasury stock acquired with long-term debt $
